Citation Nr: 0030255	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to October 
1954.

The appeal arises from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, finding that new and 
material evidence had not been received to reopen claims for 
entitlement to service connection for a neck disorder and a 
back disorder.  The Board notes that while the RO in December 
1997 issued the veteran a letter informing that he had not 
timely perfected an appeal from the October 1995 decision and 
that the decision accordingly became final, the Board 
disagrees.  The veteran in May 1996 submitted a statement 
accepted by the RO as a notice of disagreement with the 
October 1995 denial of service connection for a neck disorder 
and a back disorder.  The RO issued a responsive Statement of 
the Case as to those to issues in May 1996.  The veteran was 
thereafter afforded a hearing before a hearing officer at the 
RO in June 1996 regarding his disagreement with the October 
1995 denials of service connection for a neck disorder and a 
back disorder.  In this case, the Board interprets the 
transcript of this hearing, contained within the claims 
folder, as an acceptable form of substantive appeal as to 
these two issues.  38 C.F.R. § 20.202 (1999).  

Pursuant to the veteran's request in a February 1999 VA Form 
9 and the RO's clarification of that request, a Board hearing 
in Washington, D.C., was scheduled for July 24, 2000.  
However, the veteran failed to report for that hearing.  The 
Board in August 2000 determined that good cause had been 
shown for the veteran having missed that July 24 hearing, and 
an additional hearing before the Board in Washington, D.C., 
was scheduled for October 23, 2000.  A notification of that 
hearing was sent to the veteran's last known address of 
record in August 2000.  The veteran failed to report for that 
October 23, 2000 hearing and has not contacted the VA 
expressing a desire to have an additional hearing scheduled. 

The claims of entitlement to service connection for a 
cervical spine disorder and entitlement to service connection 
for a low back disorder are reopened by this Board decision, 
and they are the subject of remand, below. 


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in December 1991 is new and probative of the question of 
entitlement to service connection for a cervical spine 
disorder, and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.

2.  Evidence received since the last final decision by the RO 
in December 1991 is new and probative of the question of 
entitlement to service connection for a low back disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
cervical spine disorder; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  New and material evidence has been received since the 
RO's last final decision denying service connection for a low 
back; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records contain January 1954 
entries referring to a jeep accident.  The first medical 
record, from the date of the accident, informs that the 
veteran was thrown from the vehicle but suffered no loss of 
consciousness.  Recorded injuries included a small laceration 
of the scalp, a deep laceration of the right lower leg, an 
abrasion of the left lower leg, and a laceration of the right 
buttock.  The wounds were cleaned and dressed.  Medical 
records one, four, and six days following the accident record 
follow-up treatment including for a sprained left knee and 
removal of stitches from the right lower leg.  

The veteran's service separation examination in October 1954 
included a clinical evaluation wherein the veteran's neck and 
spine were normal.

Post-service medical records include a VA outpatient 
treatment record in April 1986 referring to pain in the 
sacroiliac area.  Also included among post-service medical 
records are multiple examinations and records of treatment 
over many years for cervical spine conditions, including 
degenerative joint disease and degenerative disc disease with 
radiculopathy.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two- step analysis when the veteran seeks to reopen a claim 
based on new evidence. First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The language of 3.156(a) itself is to 
be used to determine if evidence submitted since the last 
prior final denial is new and material, so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).

The last final denials of entitlement to service connection 
for a cervical spine disorder and entitlement to service 
connection for a low back disorder were in a December 1991 RO 
decision.  That decision became final as to both claims, 
because the veteran did not timely file a notice of 
disagreement.  

In this case, the testimony provided by the veteran at a 
hearing before a hearing officer in June 1996 is sufficient 
to reopen both claims.  The veteran's testimony, as to a 
causal link between an inservice jeep accident and his 
current cervical spine disorder and low back disorder, is 
new, bears directly and substantially on the questions of 
entitlement to service connection for these disorders, and so 
significant that it must be considered together with all the 
evidence of record in order to fairly decide the merits of 
the claims.  Accordingly, the Board considers the additional 
evidence submitted to be sufficient to reopen the veteran's 
claims of entitlement to service connection for a cervical 
spine disorder and a low back disorder.  38 C.F.R. § 3.156(a) 
(1999).


ORDER

1.  The claim of entitlement to service connection for a 
cervical spine disorder is reopened.  

2.  The claim of entitlement to service connection for a low 
back disorder is reopened.  





REMAND

The claims of entitlement to service connection for a 
cervical spine disorder and a low back disorder having been 
reopened, the merits of these claims must be considered.  
Pursuant to recent changes in governing law, because the 
Board considers there to be a reasonable possibility that 
further development, including a VA examination and an 
opinion as to the etiology of the claimed conditions, would 
aid in substantiating these claims, such development must be 
undertaken. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his cervical spine 
disorder and low back disorder since 
March 1999, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of any 
current cervical spine and low back 
disorders.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed. All clinical 
findings should be reported in detail.  
For any disorder of the cervical spine 
and low back identified, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that the 
disorder developed in service or resulted 
from an injury in service. 

3.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The RO should then review the 
record, and the claims of entitlement to 
service connection for a cervical spine 
disorder and a low back disorder should 
be readjudicated.  If either 
determination remains adverse to the 
veteran, both the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  
They should be given the opportunity to 
respond within the applicable time.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant need take no action unless otherwise notified.  
The purpose of this remand is to procure clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 



